Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court,
(1) That the rayon parasols from Japan covered by the appeals enumerated in the attached schedule, are of the same character and description as those covered by the decision in United States v. Nippon Dry Goods Co., Reappraisement Decision 5006, affirming Reappraisement Decision 4704, and which were appraised on the same basis, the issue herein being the same as the issue in the above-named case, and that the record in that case may be incorporated herein.
(2) That the appraised values of the rayon parasols from Japan covered by the appeals listed in the attached schedule, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values of such merchandise under the decision above stated, and that there were no higher foreign values at the time of exportation thereof.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the rayon parasols to be the values found by the appraiser, less any amounts added by reason of the so-called Japanese consumption tax.
Judgment will be rendered accordingly.